11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Ex parte Kelcey Kent Reece,                      * From the County Court at Law No. 2
                                                  of Midland County,
                                                  Trial Court No. CR 151,104.

No. 11-16-00196-CR                               * November 30, 2016

                                                 * Memorandum Opinion by Bailey, J.
                                                   (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.